Citation Nr: 1756640	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-10 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from August 1991 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction over the appeal has since been transferred to Wichita, Kanas RO.

In May 2014, the Board remanded the issue on appeal to schedule the Veteran for a hearing.  He thereafter testified before the undersigned Veterans Law Judge in August 2017.  A hearing transcript is of record.  At his Board hearing, the Veteran revoked his prior representative.  See 38 C.F.R. § 14.631(f)(1); see Board Hearing Transcript at 2.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that his bilateral hearing loss has worsened since his last VA examination, which was in February 2014.  See August 2017 Board Hearing Transcript at 8.  As such, a remand is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Additionally, any outstanding records of VA treatment must be secured on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and associate them with the claims file.
2. Then schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected bilateral hearing loss.  The claims file should be made available to and be reviewed by the examiner, and all necessary tests should be conducted.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report.  Additionally, the examiner must provide a full description of the functional impact caused by the Veteran's hearing loss.   

3. Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


